DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8/17/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10, 14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (WO 2016/105169, citations in English from Lee et al. US 2017/0331097).
Regarding claim 7, Lee et al. discloses in Figs 1-9, a battery pack (ref 100) comprising: a plurality of battery cells (refs 2) having electrode tabs (refs 12, 14) protruding from an outer surface (Figs 4-5) of an exterior member (of ref 10, [0050]); and a case (refs 11, 13) housing the plurality of battery cells (refs 2) in a stacked state (Figs 1-5) and supporting the exterior member (of ref 10, [0050]) of the battery cells (refs 2) in the stacked state (Figs 1-5); wherein a welded portion ([0056], [0058], [0063], Figs 1, 5, 7) is formed in the plurality of battery cells (refs 2), the electrode tabs (refs 12, 14) of adjacent battery cells (of refs 2) being welded together in the welded portion ([0056], [0058], [0063], Figs 1, 5, 7) by laser irradiation ([0056], [0058], [0063], Fig 7) in a folded and overlapping state (Figs 1, 5, 7); and wherein the case (refs 11, 13) comprises: a housing portion (ref 11) configured to house ([0051]) the electrode tabs (refs 12, 14) of the battery cells (refs 2) inserted in a direction (Figs 4-5) in which the electrode tabs (refs 12, 14) protrude from the outer surface (Figs 4-5) of the exterior member (of ref 10, [0050]); an inner wall (of ref 11, Fig 2) of the housing portion (ref 11) configured to face a folded and overlapping portion (depicted in Figs 4-5) of the electrode tabs (refs 12, 14) and to restrict movement of the battery cells (refs 2) in the direction in which the electrode tabs (refs 12, 14) protrude (Figs 4-5); and a window (ref 35) configured to penetrate through (Fig 2) the inner wall (of ref 11, Fig 2) and expose the welded portion ([0056], [0058], [0063], Figs 1, 5, 7) from the housing portion (ref 11).



Regarding claim 9, Lee et al. discloses all of the claim limitations as set forth above and also discloses the window (refs 35) has a larger area than (Figs 2, 3) the welded portion.

Regarding claim 10, Lee et al. discloses all of the claim limitations as set forth above and also discloses the window (ref 35) has a smaller area than (Figs 1, 5, 7) a folded and overlapping portion (Figs 1, 5, 7) of the electrode tabs (refs 12, 14).

Regarding claim 14, Lee et al. discloses all of the claim limitations as set forth above and also discloses a window housing portion (ref 30) configured to cover ([0049]) the window (refs 35).

Regarding claim 18, Lee et al. discloses all of the claim limitations as set forth above and also discloses a tip (of refs 12, 14, Fig 5, [0054) is bent to face the outer surface ([0054], Fig 5) is formed on the electrode tab (refs 12, 14); and wherein the tips of adjacent electrode tabs (of refs 12, 14) are bent in opposite directions ([0054], Fig 5).

.

Allowable Subject Matter
Claims 11-13 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  instant dependent claim 11 discloses a structural configuration wherein the case comprises an insertion hole through which a pressing member is inserted, the pressing member abutting a folded and overlapping portion of the electrode tabs against an inner wall of the case.
Lee et al. does not disclose this structure as is evident from the description of the structural configuration of the reference as set forth above in this office action.
A number of additional prior art references disclose features pertinent to the structural features of instant dependent claim 11 set forth above:
Kim et al. (US 2011/0250491) discloses in Figs 1-10, a battery (ref 100) including lead tabs (refs 51, 52) which are adjoined to a casing (ref 20) via retainers (refs 61, 62, [0042], [0049]), retainers being similar to the pressing member of the instant claims.  However, the retainer is not adjoined via the structure as set forth in the instant claims nor would combination with Lee et al. render all of the instant claim limitations obvious.

Eguchi et al. (US 2013/0280571) discloses in Figs 1-7, a battery (ref 1) including positive and negative electrode leads (refs 16, 17) which are joined with a retainer (ref 

Tanaka et al. (US 2014/0239904) discloses in Figs 1-20, a battery module unit (ref 10) comprising a plurality of battery cells ([0037]).  Each of the cells has tabs (refs 84, 85) which are joined to a casing structure via retainers (refs 92, [0076]).  However, this retainer structure is structurally different from the pressing member and associated structure of the instant claims and thus would not result in rendering obvious all of the limitations of the instant claims if combined with Lee et al.

However, as set forth above, none of these aforementioned references, alone, nor if combined with Lee et al., disclose nor render obvious all of the aforementioned claim limitations.  Further, claims 12-13 and 15-16 are objected to since they depend from claim 11.  Therefore, these limitations define allowable subject matter over the above-cited closest prior art references of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725